Worden, J.
Suit by Webb against the-appellees, upon a promissory note made by them to one Hall, and by him indorsed to the plaintiff.
The defendants filed an answer of four paragraphs, to the whole of which a demurrer was filed and overruled, and exception taken. The plaintiff failing to reply, judgment was rendered for the defendants. The only question presented relates to the ruling of the Court upon the demurrer.
One paragraph of the answer set up that the note was given without any good or valuable consideration whatever. This was undoubtedly good. Clark v. Harrison, 5 Blackf. 302; *243Webster v. Parker, 7 Ind. 185. The demurrer being to the Whole answer, and there being at least one good paragraph, the demurrer was correctly overruled. It is unnecessary to inquire into the other paragraphs of the answer, as the judgment would have to be affirmed, whether they he good or had.
D. W. Voorhees and Charles Tyler, for appellant.
J. P. McDonald, 8. C. Wilson "and P. A. Chandler, for appellees.
Per Curiam.
The judgment is affirmed, with costs.